The appeal before us is from a final decree in favor of the defendant in a chancery suit wherein the appellant was complainant in the court below and sought to procure the cancellation of a deed from Neil A. Campbell and his wife Mildred S. Campbell, conveying certain lands to the father of Neil A. Campbell, that is *Page 730 
to Edwin V. Campbell, upon the ground that the conveyance was made in fraud of creditors.
The only question presented is whether or not it is made to appear that the chancellor committed error in his finding of facts in favor of the defendants.
The record discloses substantial evidence sustaining the chancellor's findings and, therefore, the decree should be affirmed. It is so ordered.
Affirmed.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.